Citation Nr: 1544438	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-32 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  The Veteran also had a period of service in the Reserve following active duty.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen a previously denied claim for service connection for tinnitus.  

The claim was remanded by the Board in December 2012 for additional development.  It has been returned for appellate review.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  A May 2005 rating decision denied a claim of entitlement to service connection for tinnitus on the basis that there was no evidence the condition occurred in or was caused by service.  

2.  Additional evidence submitted since the issuance of the May 2005 rating decision on the issue of service connection for tinnitus is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The Veteran has competently and credibly reported the onset of tinnitus during service as a result of his now-conceded exposure to acoustic trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§  1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim to establish entitlement to service connection for tinnitus and grants the reopened claim.  These actions represent a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Claim to Reopen

The Veteran seeks to establish service connection for tinnitus.  The RO initially declined to reopen the claim.  See June 2008 rating decision.  Later, the RO reopened the claim and denied it on the merits.  See July 2009 statement of the case (SOC).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

A rating decision issued by the Cleveland, Ohio, RO in May 2005 denied a claim of entitlement to service connection for tinnitus on the basis that there was no evidence the condition occurred in or was caused by service.  The Veteran was informed of this decision by letter dated May 27, 2005.  He did not appeal and therefore, the May 2005 rating decision became final.  

The Veteran filed a claim to reopen in February 2008, and this appeal ensues from June 2008 rating decision issued by the St. Petersburg, Florida, RO, which declined to reopen the claim.  The Board again notes that a July 2009 SOC reopened the claim and denied it on the merits.

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In pertinent part, the evidence of record before the RO in May 2005 included the Veteran's lay statement that his tinnitus started while he was on active duty as an artillery officer and was exposed to severe noise levels.  See VA Form 21-526 received December 2004.  The Veteran also indicated that he did not recall receiving any treatment or examination in service for this condition and that the condition had continued to gradually worsen since active duty.  See January 2005 VA Form 21-4138.  

Evidence added to the record since the May 2005 rating decision includes a July 2009 rating decision, in which the RO conceded that the Veteran was exposed to acoustic trauma in service when it granted service connection for bilateral hearing loss.  This concession was not made before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for tinnitus is in order.  

Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In claiming entitlement to service connection for tinnitus, the Veteran has consistently reported that his tinnitus started while he was on active duty as an artillery officer and was exposed to severe noise levels.  The RO has now conceded that the Veteran was exposed to acoustic trauma during service.  The Board acknowledges that the medical opinion provided by the VA examiner who conducted a March 2005 VA audio examination does not relate tinnitus to the in-service acoustic trauma that the Veteran has reported and was exposed to.  This opinion, however, was based entirely on the examiner's determination that service treatment records were negative for tinnitus.  

The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  In addition, the Board finds that the Veteran's reported problems with tinnitus since service are credible.  Given that the Veteran has competently and credibly reported the onset of tinnitus during service as a result of his exposure to acoustic trauma, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


